           Case 3:19-cr-00054-LRH-WGC Document 36 Filed 07/20/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                          Case No. 3:19-cr-00054-LRH-WGC
12
                   Plaintiff,                           ORDER APPROVING
13                                                      STIPULATION TO CONTINUE
              v.
14                                                      SENTENCING HEARING
     MARVIN TRUSS,                                      (THIRD REQUEST)
15
                   Defendant.
16
17
              IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18
19   VALLADARES, Federal Public Defender and KATE BERRY, Assistant Federal Public

20   Defender, counsel for MARVIN TRUSS and NICHOLAS A. TRUTANICH, United States
21   Attorney, and MEGAN RACHOW, Assistant United States Attorney, counsel for the UNITED
22
     STATES OF AMERICA, that the Sentencing hearing set for August 3, 2020, at 11:00 AM, be
23
     vacated and continued to December 14, 2020, at 1:30 PM.
24
25   ///

26   ///
        Case 3:19-cr-00054-LRH-WGC Document 36 Filed 07/20/20 Page 2 of 3




 1
 2          The continuance is necessary for the following reasons:
 3
            1.      This request is at the initiation of Ms. Berry and without the opposition of the
 4
                    Government.
 5
            2.      In light of the COVID-19 epidemic, it is prudent for the safety of the parties,
 6
                    the Court and the United States Marshals to eliminate unnecessary prisoner
 7
                    transfers.
 8
            3.      Mr. Truss is incarcerated at the Washoe County Detention Center. The Bureau
 9
                    of Prisons has temporarily halted institution to institution prisoner transfers.
10
                    Thus, for the time being, Mr. Truss will remain at the Washoe County jail
11
                    regardless of the date of sentencing.
12
            4.      In order to minimize the risk to parties, the Court, Mr. Truss and the United
13
                    States Marshals, it appears to be the safest course of action to defer sentencing.
14
            5.      The additional time requested by this Stipulation is reasonable pursuant to
15
     Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,
16
17   change any time limits prescribed in this rule.”

18          6.      This is the third request for continuance of the sentencing hearing.

19          DATED this 16th day of July, 2020.
20
         RENE L. VALLADARES                                  NICHOLAS A. TRUTANICH
21       Federal Public Defender                             United States Attorney
22
      By /s/ Kate Berry                .                By    /s Megan Rachow                 .
23       KATE BERRY                                          MEGAN RACHOW
         Assistant Federal Public Defender                   Assistant United States Attorney
24       Counsel for MARVIN TRUSS                            Counsel for the Government
25
26
                                                        2
        Case 3:19-cr-00054-LRH-WGC Document 36 Filed 07/20/20 Page 3 of 3




 1                                            ORDER
 2          Based on the Stipulation of counsel, and good cause appearing,
 3          IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for August
 4
     3, 2020, at 11:00 AM, be vacated and continued to December 14, 2020, at 1:30 PM.
 5
 6
            DATED this 20th day of June, 2020.
 7                                                This is good LRH signature



 8
 9
10
11
12                                               ______________________________________
                                                 UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     3
